MEMORANDUM OPINION
PROCTOR, J.
On Motion for Receiver:
Although there is no appearance or opposition by or on the behalf of the sole defendant, the bill shows that others *100holding prior liens have an interest in the property, which of course makes the appointment of a receiver and sale of the property a matter of concern to them. They should be made parties. The bill fails to show any value to the property above such prior liens. For these reasons the motion for a receiver is denied, but without prejudice to renew the same if the bill is reformed to overcome the foregoing deficiencies.